DETAILED ACTION
This action is responsive to the filing of 10/14/2021. Claims 1-20 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-20 are allowed. Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tompkins (2019/0042068.)

Claim 1, 8: Tompkins discloses a computing system comprising: 
memory (Fig. 9: 904); 
one or more processing units coupled to the memory (Fig. 9: 904, 902, 912); and 
one or more non-transitory computer readable storage media storing instructions that, when executed, cause the computing system to perform processing comprising: 
receiving a selection of a first data model type (par. 7, assemble data science operations using compatible data sources and data science algorithms / actions) from a plurality of data model types, where data models according to a data model type comprise a plurality of data objects (par. 8, a data source with a data science algorithm), the plurality of data objects being of multiple data object types (par. 44, A schema can be applied to a data source, an algorithm, a service, or another type of data organizer/analyzer; schemas provide structure to data), and where a given data model defines a hierarchy or sequence between its data objects and one or both of a number and a type of data objects, or the hierarchy or sequence between data objects, differs between at least a portion of the data models (par. 103, data science system 102 can rank the actions based on how compatible an action is relative to the other actions; par. 45, a data source schema for the Clicks 218 data source specifies the data types, fields, and formats used to store click data, how the click data is structured, and how pieces of click data relate to one another);
rendering a first display of a data model according to the first data model type (Fig. 2D, using Clicks data set, with Frequency Distribution Table action; par. 65-66), the first display (1) requesting selection of a first value for a first data object having a first object type (Fig. 2D: 218 Data Selection / Selection Range), and (2) providing a schematic diagram of the plurality of data objects in the data model (Fig. 2E: 254), the schematic diagram being defined at least in part by the hierarchy or sequence between data objects in the first data model type (Fig. 2E: 254, sequence of countries in the data objects, descending order); 
assigning the first value to the first data object (Fig. 2D: 218 Data Selection / Selection Range); 
rendering a second display (1) requesting selection of a second value for a second data object having a second object type (Fig. 2D: 244, input area for Actions), and (2) providing the schematic diagram (Fig. 2E: 254); 
assigning the second value to the second data object (Fig. 2D: 244, input area for Actions; par. 66, 71); 
executing a computer-implemented process defined by the data model using the first value and the second value to provide execution results (par. 71, the user selects the “run” option 248 to execute the code found in the algorithm area 244 and the data science system displays the output results of the operation in the output area 246); and 
displaying the execution results to a user (par. 71, output results of the operation in the output area 246.)

Claim 2: Tompkins discloses the computing system of claim 1, wherein the data model represents a machine learning process (par. 7, data science operations using compatible data sources and data science algorithms / actions) and the first object type represents a data set (Fig. 2D, using Clicks data set, with Frequency Distribution Table action; par. 65-66.)

Claim 3: Tompkins discloses the computing system of claim 2, wherein the second object type represents a machine learning algorithm (par. 7, data science algorithms / actions.)

Claim 4: Tompkins discloses the computing system of claim 1, wherein the data model represents a machine learning process and the first value is constrained to a first set of values (Fig. 2D: 218 Data Selection / Selection Range) set for the machine learning process (par. 103, depending on the number of matching data types, some actions may be more compatible with the data source than other actions. As such, the data science system 102 can rank the actions based on how compatible an action is relative to the other actions.)

Claim 5: Tompkins discloses the computing system of claim 4, wherein the data model is a first data model selected from a plurality of data models and the machine learning process is a first machine learning process, a second data model of the plurality of data models representing a second machine learning process and a third value for a first data object of the second data model is constrained to a second set of values set for the second machine learning process, wherein the second set of values has at least one member that differs from members of the first set values (Fig. 2B, assembling a data science operation using other data sources and actions.)

Claim 9: Tompkins discloses the method of claim 8, wherein the at least a second value is selectable from a first set prior to receiving a selection of a value to be assigned as the at least a first value and the at least a second value is selectable from a second set thereafter, wherein the second set is a proper subset of the first set (Fig. 2D: 218 Data Selection / Selection Range.)

Claim 10: Tompkins discloses the method of claim 8, wherein the data model type is associated with a machine learning task, the at least a first value identifies a data set to be used in the machine learning task, and the at least a second value identifies an algorithm to operate on at least a portion of the data set (par. 7, assemble data science operations using compatible data sources and data science algorithms / actions.)

Claim 11: Tompkins discloses the method of claim 8, wherein the selection of a data model type comprises a selection of a task level (par. 103-104.)

Claim 12: Tompkins discloses the method of claim 11, wherein the selection of a data model type further comprises a task purpose (Fig. 2D: 228, to compute the frequency distribution.)

Claim 13: Tompkins discloses the method of claim 12, wherein the data model type is associated with a machine learning task (par. 7, data science algorithms / actions.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
5/21/2022